United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
      ___________

      No. 03-3389
      ___________

Dale L. Oyer, Transferee,             *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      *
Commissioner of Internal              *
Revenue Service,                      *
                                      *
            Appellee.                 *


      ___________                         Appeals from the United States
                                          Tax Court.
      No. 03-3390
      ___________                                [UNPUBLISHED]

Acme Leasing Trust, Transferee,       *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      *
Commissioner of Internal              *
Revenue Service,                      *
                                      *
            Appellee.                 *
      ___________

      No. 03-3391
      ___________

ABC Seamless Trust, Transferee,   *
                                  *
             Appellant,           *
                                  *
      v.                          *
                                  *
Commissioner of Internal          *
Revenue Service,                  *
                                  *
             Appellee.            *


      ___________

      No. 03-3392
      ___________

Shirley J. Oyer, Transferee,      *
                                  *
             Appellant,           *
                                  *
      v.                          *
                                  *
Commissioner of Internal          *
Revenue Service,                  *
                                  *
             Appellee.            *




                                  -2-
                                    ___________

                              Submitted: April 16, 2004

                                   Filed: May 20, 2004
                                    ___________

Before MORRIS SHEPPARD ARNOLD, MAGILL, and MURPHY, Circuit Judges.
                         ___________

PER CURIAM.

       This is an appeal from the Tax Court's order granting summary judgment in
favor of the Internal Revenue Service in taxpayers' suit challenging the IRS's
determination that they were liable as transferees for taxes in the amount of
approximately $90,000. The Tax Court held, inter alia, that the doctrine of res
judicata barred taxpayers from contesting the amount owed because the court had
previously entered stipulated decisions against taxpayers that determined the taxes
that are the subject of the dispute here.

       We have carefully examined the record and conclude that the Tax Court
correctly applied the doctrine of res judicata in this case. We therefore affirm on the
basis of its well-reasoned decision. See 8th Cir. R. 47B.
                        ______________________________




                                         -3-